Title: 29th.
From: Adams, John Quincy
To: 


       The Ladies, went in the afternoon, to pay what is called, the wedding visit to Mrs. Woodbury: a mere ceremony, this, and I believe a very unmeaning one: there were four or five and twenty persons, there, to stare, at one another, for an hour, and then return home, to be the objects of each others observations: I did not go. Spent the evening at Mr. Dodge’s, in Company with Mr. Audlin, a gentleman from Exeter, who looks, as if he was not to continue long in this world, a sociable, person, and of agreeable manners; Mr. James Duncan, Mr. Bil: and Mr. T. Osgood. The first is said to be a very sensible young man, and has something very soft in his looks and address: the other at least in his personal appearance, is somewhat in the other way, but I neither know, nor have heard much said as to his Character. Mr. D. Tyler, at times, and in particular this Evening, an easy, good-natured laughing person, who observed that it was wrong in a gentleman to swear; Miss Abial (I think it is) Osgood, of whom I could make, neither this nor that, for in the course of the whole evening she opened her lips twice, to answer Questions: my good Mr. Thaxter, and the charming Nancy. Upon the whole it was as agreeable an Evening as I have spent for a long time. There was sociability and good humour, and no Cards. Between 9 and 10 we retired, and I found at home, a long Letter from my Sister, coming down to the 2d. of October. My obligations to write to her increase thus daily, and when I shall be able to fulfill them I know not.
      